FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       August 31, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 15-6080
                                                  (D.C. No. 5:13-CR-00225-R-1)
TERRY KINTE ANGLIN,                                       (W.D. Okla.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, LUCERO, and PHILLIPS, Circuit Judges.


      Following his acceptance of a plea agreement that included a waiver of his

right to appeal, Terry Kinte Anglin pleaded guilty to possession with intent to

distribute at least 28 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1). He

was sentenced to 87 months’ imprisonment. Despite his waiver, Anglin filed an

appeal. The government has moved to enforce Anglin’s appeal waiver. See United

States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In evaluating a motion to enforce a waiver, we consider: “(1) whether the

disputed appeal falls within the scope of the waiver of appellate rights; (2) whether

the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. Anglin’s

counsel has filed a response, “conclud[ing] that no good-faith grounds exist by which

to oppose the government’s motion.” Aplt. Resp. at 1.

      Our independent review confirms that Anglin’s appeal waiver is enforceable.

His appeal issues fall within the scope of his waiver. The plea agreement clearly sets

forth the appeal waiver and states that it was knowing and voluntary, and the district

court confirmed Anglin’s understanding of his appeal waiver during his change of

plea hearing. Moreover, we see no evidence contradicting Anglin’s knowing and

voluntary acceptance of the appeal waiver. Finally, there is no indication that

enforcing the waiver would result in a miscarriage of justice as defined in Hahn,
359 F.3d at 1327.

      The motion to enforce is granted and this matter is dismissed.


                                               Entered for the Court
                                               Per Curiam




                                         -2-